Per Curiam.
In an action on a surety bond, given to an insurance company by its agent, having express reference to an employment contract, pleas were filed under which a defense may be proven by appropriate evidence as to the course of dealing between the agent and the company in violation of the contract of employment, which may have operated to release the sureties, upon the general principles stated in Fidelity Mutual Life Association v. Dewey, 83 Minn. 389, 86 N. W. Rep. 423, 54 L. R. A. 495, and other like cases; and as such pleas were not' wholly bad for the purpose stated, it was error to sustain the demurrers thereto. Tedder v. Green, *22379 Fla. 584, 84 South. Rep. 623. Writ of error was taken to a final judgmen rendered for the plaintiff.
Reversed for appropriate proceedings.